Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher A. Baxter on February 17, 2022.
The application has been amended as follows: 
Claim 2.	Line 1, replace “22” with “2”

Claim 4.	Line 1, replace “3” with “4”

Claim 5.	Line 1, replace “3” with “4”

Claim 9.	Line 1, replace “8” with “7”

Claim 10.	Line 1, replace “8” with “7”

Claim 11.	Line 1, replace “8” with “7”

Claim 12.	Line 1, replace “11” with “10”

Claim 13.	Line 1, replace “8” with “7”

Claim 14.	Line 1, replace “8” with “7”

Claim 15.	Line 1, replace “8” with “7”

Claim 16.	Line 1, replace “8” with “7”

Claim 17.	Line 1, replace “8” with “7”
Claim 18.	Line 1, replace “8” with “7”

Claim 19.	Line 1, replace “8” with “7”

Claim 20.	Line 1, replace “8” with “7”

Claim 21.	Line 1, replace “8” with “7”

Claim 24.	Line 1, replace “23” with “21”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626